DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on April 30, 2021 is acknowledged.  The traversal is on the ground(s) that (1) all of the claims are properly presented in the same application; (2) undue diverse searching should not be required; and (3) all claims should be examined together.  This is not found persuasive because it does not point out any error in the restriction.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling fluid discharged by the heat exhauster is cooled by a heat exchanger and supplied to the fluid flow path again (Claim 6 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the one end side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8 and its dependents it is not clear if the second blowing-out hole is connected to the fluid flow path of claim 1 or the second fluid flow path of claim 8.
In claim 15 it is not clear if the second blowing-out hole is connected to the fluid flow path of claim 1 or the second fluid flow path of claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US Patent Application Publication 2010/0218724 A1, in view of Sato et al. US .
Regarding claim 1 Okada teaches a heat treatment apparatus 202 comprising: a vertically-extended processing container 4 configured to accommodate a substrate 10; a gas supply including a gas supply pipe 22a-22d that extends along an inner wall surface of the processing container in a vertical direction; a heater 20 having a heat insulating material (outer layer of 20, not labeled) provided around the processing container, and a heating element provided along the inner wall surface of the heat insulating material (inner layer of 20, not labeled); and a plurality of blowing-out holes a, 23a-23d are provided in the gas supply pipe in a longitudinal direction.  
Okada differs from the present invention in that Okada does not teach a cooler having a fluid flow path formed outside the heat insulating material, and a blowing-out hole penetrating the heat insulating material and configured to blow out a cooling fluid toward the gas supply pipe, the blowing-out hole having one end that communicates with the fluid flow path and a remaining end that communicates with a space between the processing container and the heat insulating material.
Sato et al teaches a cooler 66 having a fluid flow path 71 formed outside the heat insulating material, and a blowing-out hole 69 penetrating the heat insulating material and configured to blow out a cooling fluid toward the processing chamber, the blowing-out hole having one end that communicates with the fluid flow path and a remaining end that communicates with a space between the processing container and the heat insulating material. (Figure 1)
KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the cooler of Sato et al to the apparatus of Okada.
	Okada and Sato et al differ from the present invention in that they do not teach that the blowing-out hole penetrating the heat insulating material are configured to blow out a cooling fluid toward the gas supply pipe.
	Yoshii et al teaches blowing-out holes 92a penetrating the heat insulating material 62a and configured to blow out a cooling fluid toward the gas supply pipe. (Figure 4, Paragraph 0077).
	The motivation for aligning the blowing-out holes of Okada and Sato et al is to blow out a cooling fluid toward the gas supply pipe as taught by Yoshii et al. Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the blowing-out holes of Okada and Sato et al such that they blow out a cooling fluid toward the gas supply pipe as taught by Yoshii et al.
Regarding claim 2, Sato et al a plurality of fluid flow paths 68 is provided in a vertical direction, the cooler includes a flow rate regulator 80 configured to regulate a flow rate of the cooling fluid that flows in each of the plurality of fluid flow paths.  

Regarding claims 4 and 11, Sato et al teaches a heat exhauster 65 that communicates with the space above the plurality of blowing-out holes and configured to discharge the cooling fluid within the space.  (Figure 1)
Regarding claims 5 and 12, Saito et al teaches that the heat exhauster 65 and the plurality of blowing-out holes 69 are provided at positions that overlap with each other in a plan view.  (Figure 1)
Regarding claims 6 and 13, Saito et al teaches that the cooling fluid discharged by the heat exhauster is cooled by a heat exchanger and supplied to the fluid flow path again.  
Regarding claims 7 and 14, Okada/Sato et al teaches a rotary shaft 255/36 configured to rotatably support a substrate holder 11/22 that holds a substrate 10/W thereon within the processing container 4/4.  
Regarding claims 8 and 15:
Okada and Sato et al differ from the present invention in that they do not teach: a second cooler having a second fluid flow path formed at a position different from a position of the fluid flow path outside the heat insulating material, and a second blowing-out hole penetrating the heat insulating material, the second blowing-out hole having one end that communicates with the second fluid flow path and a remaining end that communicates with a space between the processing container and the heat insulating material; a fluid supply path that communicates with the first fluid flow path and the 
Yoshii et al teaches a plurality of coolers each cooler having a fluid flow path (pipe connecting valve 97 and fluid supply path 93) formed at a position different from each other outside the heat insulating material, and a blowing-out hole 92 penetrating the heat insulating material 62a, the blowing-out hole having one end that communicates with the fluid flow path and a remaining end that communicates with a space between the processing container and the heat insulating material; a fluid supply path 93 that communicates with each of the fluid flow paths; and a flow path switch 97 configured to switch a connection destination of the fluid supply path.  
The motivation for adding a second cooler having a second fluid flow path formed at a position different from a position of the fluid flow path outside the heat insulating material, and a second blowing-out hole penetrating the heat insulating material, the second blowing-out hole having one end that communicates with the second fluid flow path and a remaining end that communicates with a space between the processing container and the heat insulating material; a fluid supply path that communicates with the first fluid flow path and the second fluid flow path; and a flow path switch configured to switch a connection destination of the fluid supply path to the fluid flow path or the second fluid flow path to the apparatus of Okada and Sato et al is to individually control the flow of cooling gas to the blowing-out holes facing the gas supply pipe and the processing chamber and allow individual control of the flow of cooling gas directed to the gas supply pipe and processing chamber as taught by Yoshii et al. Furthermore, it In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second cooler having a second fluid flow path formed at a position different from a position of the fluid flow path outside the heat insulating material, and a second blowing-out hole penetrating the heat insulating material, the second blowing-out hole having one end that communicates with the second fluid flow path and a remaining end that communicates with a space between the processing container and the heat insulating material; a fluid supply path that communicates with the first fluid flow path and the second fluid flow path; and a flow path switch configured to switch a connection destination of the fluid supply path to the fluid flow path or the second fluid flow path as taught by Yoshii et al.
Regarding claims 9 and 16, Okada teaches that the processing container includes a ceilinged cylindrical inner tube 2 having a lower opened end, and a ceilinged cylindrical outer tube 3 having a lower opened end and configured to cover an outside of the inner tube, the inner tube includes an accommodation portion 21 formed by protruding a portion of a side wall thereof to the outside, and the gas supply pipe 22a-22d is accommodated in the accommodation portion. (Figure 2. Paragraphs 0069-0070, 0084)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under  
The following US Patent Application Publications all teach coolers with blowing-holes extending through the insulation and could be used in the rejection in place of Sato et al: 2018/0197759 A1, 2010/0224614 A1, 2012/0064472 A1, 2012/0325804 A1, 2014/0287375 A1, 2016/0376701 A1, 2012/0006506
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Jeffrie R Lund/Primary Examiner, Art Unit 1716